Opinion by
William W. Portee, J.,
The learned judge of the court below has written an exhaustive and able opinion. After a review of the cases in states other than Pennsylvania, he reaches this conclusion: “ Upon the strength of these authorities as well as upon principle, we should have no hesitation in holding that the method of making a local assessment, which they advocate, is, at least as a general rule the true one, and that is, that the improvement is to be treated as a whole, the whole cost of it being distributed among the properties abutting thereon, according to benefits, which, if estimated by the foot-front rule, are to be measured not by the extent or cost of the improvement in front of each property, but by the proportion which the lineal frontage of each bears to the whole frontage of the improvement.” He then proceeds to an examination of the decided cases in Pennsylvania and concludes that they in a measure sanction the converse doctrine, and that the peculiar conditions attending the work to be done in the case of a particular property assessed on the foot-front rule, may be regarded in fixing the amount of the assessment as to that property.
We have considered the cases cited by the court and by counsel, including the elaborate opinion in the case of the City of Shreveport v. Prescott, 46 L. R. A. 193, with the note appended thereto. Some of the cases cited by the learned judge of the court below may be susceptible of a construction different from that put upon them by him, but having regard to the trend of the Pennsylvania decisions, we affirm the judgment upon the opinion of the court below and upon the facts of the case now before us.
Judgment affirmed.